Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          23-JUL-2019
                                                          02:07 PM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellant,

                                  vs.

   GAREN B. WINHAM, also known as GAREN B.M. WINHAM, GAREN B.
              WINWARD, GAREN BERNICE MAILE WINHAM,
                 Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CRIMINAL NO. 16-1-1356)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee Garen B. Winham’s

Application for Writ of Certiorari, filed on June 14, 2019, is

hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

           DATED:   Honolulu, Hawaiʻi, July 23, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson